i




         OFFICE      OF     THE   ATTORNEY         GENERAL      OF     TEXAS
                                     AUSTIN
GROVER
     SELLERS
ATTORNEY
      GENERAL                                                February     17, 1930

 Eon.   T.   L.   Blanton
 County nttornry
 Shaakalrord county
 Albany, Tena
 Dear Sir;


                                                              ounty            “\/
                                                              0r e0unty judga-t0to
                                                              iolo oompsnsation
                                                             at ror our opin-
 ion a8 to the ma                                            air0i-d c0udy play
 allow its oount                                              lawrul under
                                                              ald county judge
                                                              ation he 8hould
 be awarded by t
                                                   rd County hen a yowla-
                                                   rdl43 to the la8t yro-

                                            ,   reads   LL~ hollows:

                                  lonarr’   Court  is lierrby de-
                                   lng oompeneatlon ror ex-officio
                                   y otflolal8    when the oompeMatlon
                                  n&oh they are allowed to reteln
                                    ximu+ prorldad        ror in thir ahap-
                                    re the
                                  oonpemeation and exo088
        roe; which the oftloers are allowed to retain
        shall not reeoh the merlmum provided for in thin
        chapter, the Comi8eioners* Court f&hallallow aom-
        pensation tor sx-offlaio eervloes when, in their
        judgment, euah oom.pensetionis neoeasary, pro-
        vided, such aomgs5eatlon  for 8x 0rfi0i0 service8
        allowed shall not lnowsass the comwnaation    of
        orficlal beyond .the maximum of’compenration and
                        (                          i
, ’



      Eon. T. L. Elanton, February 17, 1939, P8ga 8


           lx o ea a ia a a al.lowad to be rrtalnad by him
           under thla cmptor.         ProYldad, howeVer, the
           ex oitlolo      harain authorized shall ba allowad
           only tmcu an 0Pportunity r0r a public hear-
           iti and only upon tha arrlrmmtiyovote or at
           least three ambars        of the Comaiaaionara~
           Court   SW

                 As atatad by you, the mxlmum compensation
      allowad oiilcsra    in governed by tiiclaa 5885, as amended,
      and 3891, as aaandrd. The psrtlnwst     provisions or Articla
      3883 are as r0iiowar
                 Vxoopt as othenrise provided in this
           Aot. ths annual 108s that mey be retained
           by preolnot, oounty and distrlet.offlosra
           msntloned in this krtlcla aball be aa fol-
           lows:
                 “1. In oountlsa   aontalnlng treaty
           fire  (85.000) thousand  or loaa lnhabitanter
           County Jtidga; Matriot or criminal Diatrfot
           Attorney, sherlrf, Cdunty Clerk, County
           rittornay,Dfstrlot Clerk, Tar Coll.,otor,
           Tax iiaaeaaor,or the kaaeaaor and Collector
           or Texas, ~Zwenty-fourliundred (Q8400.00)
           Dollara eaoh; Juatloe of the &ace and Oon-
           stable, Twelveffundred   ($1~00.00) Dollars
           aaoh.*
                   WI nou rraoh the p~rtlneot p~rta ot irtiola
      3891 I
                -adoh oftloar namad in this Choptar shall
           rirat,out of the ourrant raaa   0r his ofiioa
           gay or bs @ld thr amount allowed nis under
           the prcYiSlun8 of Astiole 3883, together with
           the aalerisa of his aaaiatanta and deputies,
           and authorized axpen8aa under Artlcla 3899,
           and the amount nsoesaary   to OoYer cost8 Or
           prsmlum on v,hataYersurety   bond may be re-
           quired by law. It the current fees O? luoh
           offlca collected in any year be .qorethan the
           amount needed to pay the aarountaabove epeol-
           riea, same shall bo damned excoaa fees, and
           shall be disposed of in the manner hsrsiasiter
Hon. T. L. Blenton, February 17, 1939, Pabm 3


       proridod.
               aIn oountie8           oontafning        tw0ntprire thou-
       sand       (85,000)     or 1088 iahabitaatm,              M8triot or
       county ol;Pioer8             nurad hmrain shell           rot&n om-
       third      or   ma011   lxoe86  rO08     until      m0h      mb84th;rd,
       together        with    the amOUAt8      8p9Oirisd         in Xl'tiel8
       5885,      WUnt8        t0    TbXeO   thOU8Md      Dollar8       ($s,ow).
       Yreoinot           8h811 rotain one-third until
                       OifiQW8
       suoh oar-third, tog;sthmr mith the emout mpeoi-
       risd in Art1018 S885, amount8 to Fourteen Ifun-
       dred Dollar8 ($1400).*
          ThWeiOrO, a EOUIRtyjUdg0 in OOWtie8 COIltainf~
twh.g-rive   thixmand po~mlation or 1088, ray retain th8
maximum or Twenty-tour   Aundrsd ($Z400.00) Dollar8 end
ona-third 0r the eXO(I88iOS8, the !m*1mum ooolpomlation
and 6%0088 fWB8 not to axoeed Three Thou8and (t"s,OOO.OO)
Dollera, making It pos8iblo ior e oounty judqa to enrn
a fotal of Three Thousand (@WOO.OO) Collars per year,
a8 hi8 iE6XiltLSB
                OOBl&MJOS6tiOA.
  .
          Your  count7 juagi  is etorrioio   echo01 auper-
lntendant. Your l~ttar statrm he wa(rvoted an ox-orrloio
aompensation Or Nine iIu~~d?@d  ($900.00) Dollar8 rOr t;ii8
work.  Tr.18is proper  under the provision8 or Artlo
3SS8, as enendod, now reading a8 iollow8:
           "IIna oounty      when tbo 0ouAtp Juego aotr
       a8 8uperintandont of pub110 lnstruotion, h8
       8-11 reOoir. rOr 8UOh 8arviOOO 8UOh fB8la~
       not to lxoe6d Xine IiUndzedDollar8 ($900) e
       year a8 the County 5Oard Or School TI'U8t.88
       or ths ra8ysotira 0oU~1tis8IMP provide.       T?N
       amount 8hal.1be inid in the meanor 8p*OifiOd
       in Chapter 49, Aot8 or tho tiortprinlt LO&~-
       laturo, ikurth Called Somion (Art. 27006-l),
       and in Chapter   178,    nota or the Fortp-8soond
       L,tgielature,uegolar Ye88lon (Art. Z8E7a).*
          We dlrsot your attention to the feOt tlii8  ertl-
01s has been long OWEtrUOd by thi8 Department a8 beiw
aooountsble WI part ot the mexlmua the offioar oould re-
tain under the qovleion8 or .aticle 3691, su~ra, agd the
oounty Judge 18 not entitled to the oom~pensationpro-
vldrd by AI'ticle9888 ov:A~nnd above his maximum COmpeA-




   .
HOA. T. L. Rlanton, February    17,   1939,   gags   4



ratlm arrived at by rOa8On or said Artiole           3891.
          It has been ooneistently held by romer ad-
,mIniotratIonsor this orrior that ths Commisalonersv
Court may allow a county juago et-0rri010 oonpensation
under Artiolr 3895, supra, in any amount within the
discretion or that body so long as the total or rem
earned plus ex-oriiaio may equal, but not exceed the
maxImum allowed by law, In thi8 Instanoo, Threo Thou-
8and ($3000.00) Dolhr8.
          You are, therefore, advised that the Com-
JBi8sibner8*Court 0r 3haokelrord County In voting tha
oouhty judge the amount or Tno ThOUSAAd  SeV0AHundred
($2,700.00) Dollars, aoted within thoir legal right
in so doing, insofar as your fIr8t question applies.
          ‘86 mxt ooneider whether the oounty judge
had the legal right to break the tie vote Or the Com-
si8aicnsr81 court in rator Or a salery inorease ror
himseir.
          Fe note your holding that the language or the
8tatUtO       3895, supra) should be *only upon the
           (Art.
errlrmatIve vote of at least three members or the com-
miesloners~ Court.”  YOQ ate t3m8roufar~uiro      viz
vote or thrS~iSSiGAer8.        V:smat disagree with you
OA this part Or your holding, for the UOUAty judge Is a
member of the aourt. Sm. 11, Tex. Jur. 558; Art.    2342,
R. C. 5., 1923. On any othar qUeStiOA exoept where he
is hImself interested, the oouhty judge aould properly
psrtiaipste a8 a umber of said oourt.   To illustrate,
ii the question 0r ex-orrioio OOZWeA8atiOn  r0r the county
attorney ua8 under consideration, there is no doubt but
that the oounty jud5e and two OomiiSDiOAO~S  oould fix
the amount, even over OppOSitiOA Or the other COIIL~S~~OA-
ore.
          Via do not belI3ve the county judge should partl-
olpats as a votIn(imember of the court when his own com-
pensation Is before that body.
             Article 2340, R. C. 9.. 1925, reads i16followst
           wBefore entoring LL:,OR
                                 the dutlea of
      their office, the county judge and each coa-
Hon. T. I...
           Blanton,   FnbrusW   17, 1939, *Pago5


     miaaloner ohall take the ofilclal oath, and
     shall alrrotake a written oath that he will
     not be dlreotly or indlreotly intersated in
     any oonwaot rlth, or olalm againat,    thr
     county la whloh he resldam, except auoh war-
     rants a# may 188~0 to him am foea of office.
     $aoh oommlsrl:..ner
                       shall execute a bond to br
     approved by the oounty judge in the hum oi
     three thousund dollar8, payable to the county
     treasurer, sondltlonsd for the faithful per-
     fomno.   of the dutlw Of hi8 OtfiOO, that
     he will pay over to hi8 aounty a11 ooneyr
     Illegally paid to him out of oounty funde,
     as voluntary payments or otherwl*e, and that
     ha will not vote or give hlr aon8ent to par
     Out county funda lXOept iOr lawful  p~rp08ea~”

          It will ba noted the county Judge and eaoh
oommlsaloner ie bound br oath *that he will not be dirsot-
ly or ind&reotly lntereitsd in any ocntraot with, or
claim againat, the county.....except suoh warrsnts as map
lsmw to hl;nas fees of ofl10e.~*
          The order fixing the compensation would be maman-
tlal bsrore ths warrante oould issue and we thererore oon-
cludemounty      judge would be prohibited by hi8 oath
from partloipating in tha vote nstabiishlng the order.
            The 3upreme Court of Taxae is the oaae or
Dalton v. Allen, 215 8. 55’. 439, held a rlmilar order valid
when’the oounty judge wae pre86nt and presided over.t&
aourt when hla sx-offloio,oongensation wes increased,
but he did not rota upon the gueetlon, and we think the
inference very strong the holding of the case would have
been different   had the Judge voted for the lnoreaae.
See ala0 218 9. Vi.73 (eeme case, Court of Civil Appeala
oonfornl~ to anawera to certlrled question.)
           The rolloulng from 40 C. J.   1037 reene here
aaplioable:
           "A public orflos io a piblio trust   and
      the holder thereof Oannot use It directly   or
      lndlreotly for a personal profit; and ofilOerr
      are net permitted to plaoa thsmaelvea in a 2osl-
      tlon in wnioh personal interest may cone into
(on. T. L. Blenton, February 17, 1939, Page 6


        confllot with the duty whioh they owe to tha
        public.  Thus publio offlOer8 are denied the
        right to maks oontraots in their offlolal
        oapaolty with themsslver, or to become ln-
        berested in aontraots thus made, or to taks
        oontraots rhloh it is their offlolal businrss
        to am faithfully erfoned$ nod a board
        cannot make 8 legaP opntraot alth ona or Its
        sm nembars in raspeot of the tnmt rrpored     la
        it.*
             we, therefore. respeotfullp sdriss  you it is
our opinion the order lnerw8iag your oountg judge's
ax-offloio salary to menty4eren   Hundred ($a,700.00)
Dollars per year, where 8tme we8 done by hi8 vote, Is
illegal.
                                   Very truly your8
                              ATTORNXP
                                     GiZNUtAL OF TiiX@

                                        (rlgned)
                              BY
                                        asnjamla modall
                                                A8818tant




ATTOR?E? GZNSUL    OF TSIkS